Citation Nr: 1010815	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-10 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for fibromyalgia, including 
as secondary to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claim.


FINDING OF FACT

Fibromyalgia did not have its onset during active service, 
result from disease or injury in service, and was not was 
caused or aggravated by the Veteran's service-connected 
lumbar spine disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
fibromyalgia, to include as secondary to service-connected 
lumbar spine disability, have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 
3.310(a).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310; Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  The amended 38 C.F.R. § 3.310(b) institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and 
new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.


Post-service medical treatment records show that the Veteran 
had been diagnosed as having fibromyalgia.  Therefore, the 
first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 
Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show that her 
fibromyalgia had its onset in service or is secondary to 
service-connected lumbar spine disability.  

The Veteran was afforded a VA examination in February 2005 in 
connection with this claim for fibromyalgia.  At that time, 
she complained of having generalized joint stiffness and 
muscle weakness in all of her joints for about 10 years.  The 
examiner noted that she had been diagnosed as having 
fibromyalgia three months prior to the examination.  
Following a physical examination, the Veteran was diagnosed 
as having fibromyalgia as there was symptomatology and 
physical findings consistent with the condition.  The 
examiner opined that fibromyalgia was less likely a result or 
cause of her lumbar condition.  The examiner stated that 
fibromyalgia was not secondary to residuals of the 
lumbosacral strain or degenerative changes in the lumbosacral 
spine, laminectomy, and discectomy at L4-S1.  The VA examiner 
provided a definitive opinion that the Veteran's current 
disability was not related to her service-connected lumbar 
spine disability.  As the opinion was based upon review of 
the claims file and a physical examination, it is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

As stated above, during the VA examination the Veteran stated 
that she began experiencing joint stiffness and muscle 
weakness for 10 years.  There is no evidence of record that 
the Veteran had any symptoms of fibromyalgia prior to that 
time.  Thus, the Veteran dated the onset of the symptoms of 
her fibromyalgia to approximately 14 years following 
separation.  The long time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).   

In addition, there is no competent medical evidence of record 
showing that the Veteran's fibromyalgia had its onset during 
active service or is related to any in-service disease or 
injury.  Private and VA medical treatment records regarding 
fibromyalgia make no mention of any link between this 
condition and service.  

In sum, there is no record of a diagnosis of fibromyalgia for 
many years following service, and there is no competent 
medical evidence showing that fibromyalgia is related to 
service or was caused or aggravated by her service-connected 
lumbar spine disability.  Consequently, the Board must find 
that the preponderance of evidence is against the claim; the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in January 2005.

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to service connection for fibromyalgia, including 
as secondary to service-connected lumbar spine disability, is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


